 In the Matter of TODD-PACIFIC SHIPYARDS, INC.andINDUSTRIAL PLANTFIRE FIOIITERS, LOCAL No. 22938, AFLCase No. 19-R-1391.-Decided January1-5,1945Messrs.Edward G. DobrinandRaymond R. Smith,of Seattle,Wash., for the Company.Messrs. George E. FloodandFred Wettrick,of Seattle,Wash., forthe Federal.Mr. L. Presley Gill,of Seattle,Wash.,for the Council.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Industrial Plant Fire Fighters Union,No. 22938, AFL, herein called the Federal, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Todd-Pacific Shipyards, Inc.,' Seattle, Washington, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Maurice M. Miller,Trial Examiner.Said hearing was held at Seattle, Washington, onOctober 23 and 24, 1944.At the hearing, Seattle Metal Trades Coun-cil, chartered by the Metal Trades Department of the AFL, hereincalled the Council, asked and was granted leave to intervene on behalfof itself and of its affiliates, Building Service Employees Union, Local6, herein called the BSU, and Ship Scalers Union Local 589, hereincalled the Scalers.The Company, the Federal, and the Council ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Council moved the dismissal ofthe petition on the ground that the proceeding concerns a jurisdic-tional dispute between affiliates of the same parent organization.Themotion is hereby denied.The Trial Examiner's rulings made at theIAt the bearingupon motion of the Company,the pleadings were amended as above.60 N. L. R. B., No. 5.26 TODD-PACIFIC SHIPYARDS, INC.21hearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYTodd-Pacific Shipyards, Inc., a Washington corporation, operatesyards in Tacoma and Seattle, Washington, where it is engaged in ship-building and ship repair.At the Seattle yard, the only operationdirectly involved in this proceeding, the Company produces destroyersunder the direct supervision of the United States Navy, its entirefacilities being devoted to this work. In constructing these vessels,the Company employs such materials as,sheet steel, lumber, metalcastings, forgings, and pipe, approximately 75 percent of which isderived from sources outside the State of Washington.All vesselsproduced are delivered to the United States Navy for use in con-nection with the war effort.We find that the operations of the Company affect commerce withinthe meaning of the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDIndustrial Plant Fire Fighters Union, Local 22938, and SeattleMetal Trades Council, both affiliated with the American Federationof Labor, are labor organizations admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Federal asthe exclusive bargaining representative of its firemen and fire watch-men contending that it is bound by contract to recognize the Councilas the sole bargaining representative of all of its employees.Sincewe hereinafter find that the said' contract has not covered firemen andfirewatchmen,, we find it to be no bar to a present determination ofrepresentatives.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Federal represents a substantial number ofemployees in the unit hereinafter found appropriate 2%The Field Examiner reported that the Federal submitted a certified list of members anda list of persons signing designations,containing the names of 118 firemen and fire watch-man ; that there are approximately 130 employees in the appropriate unit ; and that alldesignations were dated in the month of August 1944.The Council does not claim torepresent firemen or fire watchmen employed by the Company,but claims an interest in theproceeding by reason of its contractual relationship with the Company. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.J.V.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Federal requests a unit of all firemen and fire watchmen em-ployed at the Company's Seattle yard.The Company and the Coun-cil contend that the unit requested is inappropriate because firemenand fire watchmen are represented by the Council under a masteragreement negotiated by and between the Council and Pacific CoastShipbuilders, herein called the Shipbuilders, an employers' associa-tion formed for the purpose of carrying on collective bargaining onbehalf of its members, including the Company.Soon after the Company went into operation,3 it joined the Ship-builders and took part in the negotiation of the master agreemententered into on April 23, 1941, between the Shipbuilders and the MetalTrades Department of the AFL, the Pacific Coast District MetalTrades Council, Local Metal Trades Councils, and affiliated Inter-national Unions.Although the agreement defines its scope as "allwork and activities of the employer in connection with the construc-tion of new vessels on the Pacific Coast," the closed-shop provision ofthe contract was made to apply only to employees in the classificationstherein set out.Firemen and fire watchmen were not listed amongthese classifications.The Federal came into being on September 23, 1941.Prior to thatdate firemen and fire watchmen had attempted unsuccessfully to ob-tain representation through unions in the Council but none would takethem into membership.They called upon an AFL organizer to aidthem in their efforts.Upon failing to find an international unionaffiliated with the American Federation of Labor which would acceptthese employees into membership, the organizer petitioned the Ameri-can Federation of Labor for a Federal charter for the firemen andfire watchmen at the Company's plant. The charter for the Federalwas issued.The Federal then applied for admission into the Coun-cil,and upon being refused, petitioned the Board for certification.Bowman, labor relations officer of the Company, promised recogni-tion to the Federal if it would withdraw its petition.The petitionwas withdrawn, and Bowman entered into an oral agreement withthe Federal, extending to it all of the terms of the master agreement,including the closed shop.This arrangement continued until Bow-man's death in 1943.The Company's new labor relations officer re-fused to admit the existence of the oral agreement, insisting that all8That is, the Company's predecessor,Seattle-Tacoma Shipbuilding Corporation. TODD-PACIFIC SHIPYARDS, INC.29bargaining must be done through the Council.A new attempt wasthen made by the Federal to affiliate with the Council which againrefused it admittance for the reasons (1) that the Federal is notaffiliated with the Metal Trades Department, and (2) that the masteragreement precludes any organization becoming a party to it whichwas not a signatory of the original agreement negotiated in 19414Thereupon, the Council, for the first time, seriously asserted jurisdic-tion over firemen and fire watchmen employed at the Company's yard.In July 1944, the Shipbuilders by letter accepted the BSU as a partyto the terms of the master agreement, to represent employees "whoseduties are those of fire guards and fire watchmen."It is clear from the record that the firemen and fire watchmen atthe Company's yard constitute an identifiable group; that their skills,training and functions materially differ from those of production and'maintenance employees; that their supervision is entirely separatefrom that of other employees ; that they were not, until 1944, consid-ered as coming under the master agreement and that they have, since1941, been represented in a separate unit. It is equally clear thatsimilar employees are represented by the Council in yards of othermembers of the Shipbuilders and that they are now specifically in-cluded within the coverage of the master agreement which governslabor relations policy of all members of the Shipbuilders. In viewof the history of bargaining involving firemen and fire watchmen atthe Company's plant, and their identifiability, we are of the opinionthat they may constitute a separate appropriate unit, apart from themulti-employer unit to which other employees of the Company andother firemen and fire watchmen in the vicinity belong.5On the otherhand, because of the existence of the master contract which now cov-ers such employees, they may properly be bargained for by the Coun-cil as part of the larger unit.Under the circumstances, we are of theopinion that the determination of the unit issue, with respect to theseemployees, should depend, in part, upon the desire of such employeesto be expressed in the election hereinafter directed.Consequently,we shall make no final determination of the unit at this time but shalldefer the determination pending the results of said election.Accordingly, we shall direct that the question concerning repre-sentation which has arisen be resolved by an election by secret ballotamong the firemen and fire watchmen who were employed by the Com-pany during the pay-roll period immediately preceding the date ofthe Direction of Election herein, subject to the limitations and addi=tions set forth in the Direction.There shall be excluded from saidvoting group all supervisory employees with authority to hire, pro-0The BSU was not a party to the 1941 agreement but was later accepted as one5 SeeMatter of Glen Alden CoalCo., 45 N L R. B 738. 30DECISIONS, OF NATIONAL LABOR RELATIONS BOARDmote, discharge, discipline, or otherwise effect changes in the status ofemployees or effectively recommend such action.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Todd-Pacific Ship-yards, Inc., Seattle,Washington, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Nineteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the fire-men and fire watchmen in the Company's employ, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and excludingall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, to determine whether they desire tobe represented by Industrial Plant Fire Fighters, Local No. 22938,AFL, or by Seattle Metal Trades Council, chartered by the MetalTrades Department of the AFL, for the purposes of collective bargain-ing, or by neither.:CHAIRMAN MILLIS took no, part in the consideration of the aboveDecision and Direction of Election.